PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,387
Filing Date: 9 Jul 2018
Appellant(s): Stockhammer et al.



__________________
Brian R. Dawley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1 December 2020 appealing the Office Action mailed 6 July 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims. 	Claims 22 and 47 are rejected under 35 USC section 112(b).
Claims 22 and 47 are rejected under 35 USC section 112(a).
Claims 1-9, 11-34, and 36-50 are rejected under 35 USC section 102 as being unpatentable over US PGPUB 2018/0077210 A1 to Hannuksela et al.
Claims 10 and 35 are rejected under 35 USC section 103 as being unpatentable over US PGPUB 2018/0077210 A1 to Hannuksela et al and US PGPUB 2017/0099513 A1 to Furbeck.

(2) Response to Argument
Argument A.1 	Appellant argues that Examiner has erred in rejecting claims 22 and 47 under 35 USC section 112(b) because the disclosed structure is implemented by hardware or the combination of hardware and software. Further, Appellant argues that the Examiner shall not construe that the limitation was covering a pure software implementation, “The mere fact that multiple embodiments have been shown in Appellant’s specification as corresponding structure, materials, or acts provides additional support for the claimed features.” (Appeal Brief: pg. 14). 	Further, Appellant argues that the limitations of claim 47 are demonstrated by content preparation device 20, encapsulation unit 30, output interface 32, server device 60, request processing unit 70, and network interface 72. Appellant argues that Appellant’s specification indicates that the software is to be executed on corresponding hardware, such as one or more processors implemented in circuitry. Even further, Appellant argues that Appellant’s specification further describes algorithms for performing the claim features in prose in the paragraphs cited above, as well as in FIG. 7, which is a flowchart (Appeal Brief: pgs. 16-17).
The premise of Appellant’s argument is that i) Examiner construed the limitations as a pure software implementation, that ii) multiple embodiments have been shown in Appellant’s specification, that iii) Appellant’s specification indicates that the software is to be executed on corresponding hardware, such as one or more processors implemented in circuitry, and that iv) Appellant’s specification further describes algorithms for performing the claim features in prose and in FIG. 7.

 	Response A.1
 	The Examiner respectfully disagrees. First, as discussed in MPEP 2181, “for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose Noah, 675 F.3d at 1319). The “means for processing the descriptor of the manifest file” disclosed in claim 22 is not accomplished by the algorithm disclosed in paragraph 0145 and FIG. 7. Thus, claim 22 is indefinite because the specification is treated as if it discloses no algorithm. For instance, Claim 47 recites “means for determining data representative of the box of the file level information.” FIG. 7 and paragraph 0143 disclose “content preparation device 20 determines the boxes of Noah, 675 F.3d at 1319). The “means for determining data representative of the box of the file level information” disclosed in claim 47 is not accomplished by the algorithm disclosed in paragraph 0143 and FIG. 7. Thus, claim 47 is indefinite because the specification is treated as if it discloses no algorithm. Therefore, claims 22 and 47 are indefinite because the algorithm of FIG. 7 is insufficient. 	Fourth, Appellant argues that the Appellant’s specification demonstrates that the retrieval unit 52, network interface 54, client device 40, DASH client 232, selection unit 234, and download & switch unit 236 represent examples of specific elements that perform the claimed features of claim 22. Further, Appellant argues that the Appellant’s specification demonstrates that the content preparation device 20, encapsulation unit 30, output interface 32, server device 60, medium 62, request processing unit 70, and network interface 72 represent examples of specific elements that perform the claimed features of claim 47. Examiner respectfully disagrees. The embodiment discussed in paragraph 0008 discloses the means of claim 22. These means are not mentioned anywhere else in the specification. One having ordinary skill in the art would not map the “means” of claim 22, one embodiment of the specification, with another client device embodiment of the specification. For instance, Appellant argues that the retrieval unit 52 of client device 40 maps to “means for retrieving a manifest file of media content” in 

Argument A.2 	Appellant argues that Examiner has erred in rejecting claims 22 and 47 under 35 USC section 112(a) because Appellant’s specification describes the subject matter in such a manner that would demonstrate that one of ordinary skill in the art had possession. Specifically, Appellant argues the following: 	“In particular, Appellant’s specification at paragraphs 8, 34, 35, 43, 58, 60, 61, 67, 81-84, 86, 93, 98, 102, 114, 118-121, 123, 124, 128, 130, 134-141, and 143-148 describe the features of “means for retrieving a manifest file of media content, the manifest file including data for a descriptor, the descriptor corresponding to an adaptation set of the media content, the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” in such manner as to demonstrate that Appellant had possession of this portion of claim 22.” (Appeal Brief: pg. 10). 	Further, Appellant argues that the limitations of claim 47 are demonstrated at paragraphs 5, 12, 34, 35, 58-61, 65, 67, 76, 80-85, 93, 98, 102, 114, 118-121, 123, 124, 128, 130-141, 143-145, and 147 (Appeal Brief: pgs. 11-12).
The premise of Appellant’s argument is that i) Appellant’s specification demonstrates that retrieval unit 52, network interface 54, client device 40, DASH client 232, selection unit 234, and download & switch unit 236 represent examples of specific elements of Appellant’s specification that perform the claimed features of claim 22, that ii) Appellant’s specification demonstrates that content preparation device 20, encapsulation unit 30, output interface 32, server device 60, medium 62, request processing unit 70, and network interface 72 represent examples of specific elements of Appellant’s specification that perform the claimed features of claim 47, and that iii) the recitation of these elements demonstrate possession of the claimed features.

 	Response A.2
 	The Examiner respectfully disagrees. As discussed in MPEP 2181, “when a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).” The claim limitations are found to be indefinite under 35 U.S.C. 112(b).  	First, as discussed in MPEP 2181, “for a computer-implemented 35 U.S.C. 112(f) Noah, 675 F.3d at 1319). The “means for processing the descriptor of the manifest file” disclosed in claim 22 is not accomplished by the algorithm disclosed in paragraph 0145 and FIG. 7. Thus, claim 22 is indefinite because Noah, 675 F.3d at 1319). The “means for determining data representative of the box of the file level information” disclosed in claim 47 is not accomplished by the algorithm disclosed in paragraph 0143 and FIG. 7. Thus, claim 47 is indefinite because the specification is treated as if it discloses no algorithm. Therefore, claims 22 and 47 are indefinite because the algorithm of FIG. 7 is insufficient, and subsequently the specification lacks written description under 35 U.S.C. 112(a). 	Fourth, Appellant argues that the Appellant’s specification demonstrates that the retrieval unit 52, network interface 54, client device 40, DASH client 232, selection unit 234, and download & switch unit 236 represent examples of specific elements that perform the claimed features of claim 22. Further, Appellant argues that the Appellant’s specification demonstrates that the content preparation device 20, encapsulation unit 30, output interface 32, server device 60, medium 62, request processing unit 70, and network interface 72 represent examples of specific elements that perform the claimed features of claim 47. Examiner respectfully disagrees. The embodiment discussed in paragraph 0008 discloses the means of claim 22. These means are not mentioned 

Argument A.3 	Appellant argues that Examiner has erred in rejecting claims 1-9, 11-34, and 36-50 under 35 USC section 102(a)(2) as being anticipated by Hannuksela et al because Hannuksela fails to disclose each and every element of these pending claims. Specifically, Appellant argues that Hannuksela fails to disclose retrieving a manifest file including data for a descriptor. Specifically, Appellant argues that Hannuksela fails to teach the following:“The 4CC of Hannuksela fails to disclose or suggest a ‘manifest file including data for a descriptor, ... the descriptor including data representative of a box of file level information that describes a property of a track of a media file,’ per Appellant’s claim 1.” (Appeal Brief: pg. 18).
The premise of Appellant’s argument is that i) Appellant’s claims make clear that the manifest file is distinct from the media file itself, that ii) the Response to Arguments section of the 6 July 2020 Final Rejection contains no mention whatsoever of a descriptor of a manifest file including “data representative of a box of file level information,” that iii) the descriptors of Hannuksela, when included in a manifest file, do not include “data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” that iv) Hannuksela does not, in paragraph 55 or elsewhere, disclose or suggest that the 4CC value of an ISOBMFF file is separately included in a descriptor that is included in a manifest file, and that v) there is no indication in Hannuksela that the @schemeIdUri values of Hannuksela in any way describe a “version of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” that vi) Hannuksela makes clear that the EssentialProperty and SupplementalProperty elements are for processing DASH information, and have nothing to do with “data representative of a box of file level information that describes a property of a trach of a media file,” per Appellant’s claim 2, that vii) there is no indication that “2014” and “2016” recited in Hannuksela have anything to do with a “version” value at all, much less a version of a box, per Appellant’s 

 	Response A.3
 	The Examiner respectfully disagrees. First, the Appellant’s specification does not provide an explicit definition of “data for a descriptor.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless Appellant has provided some indication of the definition of the claimed terms or phrases. Descriptors are known within MPEG-DASH art to be contained within a Media Presentation Description (MPD). Thus, one having ordinary skill in the art would define “data for a descriptor” to mean any presentation period, representation, characteristic, information, version, name, metadata, or data in the MPD that is associated with or corresponding to a descriptor, including the descriptor itself. 	Second, Hannuksela discloses all the limitations of “retrieving a manifest file of media content, the manifest file including data for a descriptor, the descriptor corresponding to an adaptation set of the media content, the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” discussed in groups 5-8. The Examiner respectfully disagrees. Regarding “retrieving a manifest file of media content,” Paragraph 0067 of Hannuksela discloses a DASH client retrieving a Media Presentation Description (MPD) of available content. Thus, Hannuksela discloses “retrieving a manifest file of media content” by disclosing retrieving a MPD of content. (Hannuksela, 0077) and a byte range of the segments of an adaptation set are identified in the MPD (Hannuksela, 0069). The “corresponding” is interpreted to mean the property descriptors and adaptation’s set (Hannuksela, 0056). Thus, Hannuksela discloses “the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the 
Regarding “generating a descriptor for a manifest file of the media content,” paragraph 0072 of Hannuksela discloses Supplemental Property descriptor and Essential Property descriptors. Further, paragraphs 0075-0077 disclose how the Spatial Representation Description (SRD) scheme of the MPEG DASH standard allows MPD authors to express additional information. Specifically, paragraph 0077 states “SRD shall be contained exclusively in these two MPD elements (AdaptationSet and SubRepresentation).” Thus the descriptors are included in the manifest file. Even further, dependent claim 30 states “wherein the descriptor comprises one of an essential descriptor or a supplemental descriptor.” Examiner interprets the (Hannuksela, 0077) and a byte range of the segments of an adaptation set are identified in the MPD (Hannuksela, 0069). The “corresponding” is interpreted to mean the property descriptors and adaptation’s set inclusion in the MPD file. Thus, Hannuksela discloses “the descriptor corresponding to an adaptation set of the media content,” because both the Supplemental Property descriptor and the Essential Property descriptor are within the MPD and a byte range of the segments of an adaptation set are identified in the MPD. Regarding “wherein generating the descriptor comprises adding the data representative of the box of the file level information to the descriptor,” paragraph 0072 of Hannuksela discloses a Supplemental Property descriptor and an Essential Property descriptor. Paragraph 0086 states that sub-segments of a segment are indexed by a Segment Index box to map time range and byte range. Thus, the Supplemental Property descriptor and the 

 	Argument A.4 	Appellant argues that Examiner has erred in rejecting claims 10 and 35 under 35 USC section 103 as being anticipated by Hannuksela et al and Furbeck because there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the techniques described by Hannuksela in view of Furbeck to arrive at the claimed features. Specifically, Appellant argues that Hannuksela fails to teach the following: 	“Furbeck fails to overcome the deficiencies of Hannuksela discussed above with respect to, e.g., claim 1, and was not cited for this purpose.” (Appeal Brief: pg. 28).
 	The premise of Appellant’s argument is that i) claim 10 incorporates the subject matter of claim 1, that ii) the Examiner’s rejection of claims 10 and 35 is in error for at least the reasons discussed above with respect to Group 5,” and that iii) Furbeck fails to cure the deficiencies of Hannuksela with respect to claims 10 and 35.

 	Response A.4
 	The Examiner respectfully disagrees because Hannuksela has no deficiencies. First, Hannuksela discloses all the limitations of “retrieving a manifest file of media content, the manifest file including data for a descriptor, the descriptor corresponding to an adaptation set of the media content, the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” discussed in groups 5-8. The Examiner respectfully disagrees. Regarding “retrieving a manifest file of media content,” Paragraph 0067 of Hannuksela discloses a DASH client retrieving a Media Presentation Description (MPD) of available content. Thus, Hannuksela discloses “retrieving a manifest file of media content” by disclosing retrieving a MPD of content. Regarding “the manifest file including data for a descriptor,” paragraph 0072 of Hannuksela discloses Supplemental Property descriptor and Essential Property descriptors. Further, paragraphs 0075-0077 disclose how the Spatial Representation Description (SRD) scheme of the MPEG DASH standard allows MPD authors to express additional information. Specifically, paragraph 0077 states “SRD shall be contained exclusively in these two MPD elements (AdaptationSet and SubRepresentation).” Thus the “data for the descriptors” are the descriptors themselves included in the manifest file. Even further, dependent claim 5 states “wherein the descriptor comprises one of an essential descriptor or a supplemental descriptor.” Examiner interprets the Supplemental Property descriptor to be a supplemental descriptor, and Essential Property descriptor to be an essential descriptor. Thus, Hannuksela discloses “the manifest file including data for a descriptor” by reciting the Supplemental Property and Essential Property descriptors of (Hannuksela, 0077) and a byte range of the segments of an adaptation set are identified in the MPD (Hannuksela, 0069). The “corresponding” is interpreted to mean the property descriptors and adaptation’s set inclusion in the MPD file. Thus, Hannuksela discloses “the descriptor corresponding to an adaptation set of the media content,” because both the Supplemental Property descriptor and the Essential Property descriptor are within the MPD and a byte range of the segments of an adaptation set are identified in the MPD. Regarding “the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set,” paragraph 0072 of Hannuksela discloses a Supplemental Property descriptor and an Essential Property descriptor. Paragraph 0086 states that sub-segments of a segment are indexed by a Segment Index box to map time range and byte range. Thus, the Supplemental Property descriptor and the Essential Property descriptor are associated with, i.e. include, a segment index box, wherein the segment index box is interpreted to be data representative of a box. Paragraphs 0055-0056 states that “each box of the ISO base (Hannuksela, 0056). Thus, Hannuksela discloses “the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set” because the Supplemental Property descriptor and the Essential Property descriptor are associated with the four-character code of a Segment Index box, wherein boxes describe the handler property of a track of media. Therefore, Hannuksela discloses “retrieving a manifest file of media content, the manifest file including data for a descriptor, the descriptor corresponding to an adaptation set of the media content, the descriptor including data representative of a box of file level information that describes a property of a track of a media file of the media content including media data of the adaptation set.” 	Second, Hannuksela discloses all the limitations of “generating a descriptor for a manifest file of the media content, the descriptor corresponding to an adaptation set of the media content, wherein generating the descriptor comprises adding the data representative of the box of the file level information to the descriptor, the media data of 
Regarding “generating a descriptor for a manifest file of the media content,” paragraph 0072 of Hannuksela discloses Supplemental Property descriptor and Essential Property descriptors. Further, paragraphs 0075-0077 disclose how the Spatial Representation Description (SRD) scheme of the MPEG DASH standard allows MPD authors to express additional information. Specifically, paragraph 0077 states “SRD shall be contained exclusively in these two MPD elements (AdaptationSet and SubRepresentation).” Thus the descriptors are included in the manifest file. Even further, dependent claim 30 states “wherein the descriptor comprises one of an essential descriptor or a supplemental descriptor.” Examiner interprets the Supplemental Property descriptor to be a supplemental descriptor, and Essential Property descriptor to be an essential descriptor. Thus, Hannuksela discloses “generating a descriptor for a manifest file of the media content” by reciting the Supplemental Property and Essential Property descriptors of the (SRD) scheme of the MPEG DASH standard. Regarding “the descriptor corresponding to an adaptation set of the media content,” paragraph 0072 of Hannuksela discloses a Supplemental Property descriptor and an Essential Property descriptor. Further, paragraph 0069 of Hannuksela discloses a media presentation comprising multiple periods, wherein each period contains groups, each group contains adaptation sets, each adaptation set contains representations, each representation contains segments, and each segment is given a byte range in the MPD. Thus, the Supplemental Property descriptor and the Essential Property descriptor are within the MPD (Hannuksela, 0077) and a byte range of the (Hannuksela, 0069). The “corresponding” is interpreted to mean the property descriptors and adaptation’s set inclusion in the MPD file. Thus, Hannuksela discloses “the descriptor corresponding to an adaptation set of the media content,” because both the Supplemental Property descriptor and the Essential Property descriptor are within the MPD and a byte range of the segments of an adaptation set are identified in the MPD. Regarding “wherein generating the descriptor comprises adding the data representative of the box of the file level information to the descriptor,” paragraph 0072 of Hannuksela discloses a Supplemental Property descriptor and an Essential Property descriptor. Paragraph 0086 states that sub-segments of a segment are indexed by a Segment Index box to map time range and byte range. Thus, the Supplemental Property descriptor and the Essential Property descriptor are associated with a segment index box, wherein the segment index box is interpreted to be data representative of a box. Paragraphs 0055-0056 states that “each box of the ISO base media file may be identified by a four-character code.” Thus, Examiner interprets the data representative of the file level information to be data representing at least a four character code of the box. This interpretation is supported by claim 27 of Appellant’s claims which states “wherein generating the descriptor comprises generating the descriptor to include data representing at least a four character code of the box, a version of the box, and content of the box.” Thus, Hannuksela discloses “wherein generating the descriptor comprises adding the data representative of the box of the file level information to the descriptor” because the Supplemental Property descriptor and the Essential Property descriptor are associated with the four-character code of a Segment Index box, wherein boxes 



CONCLUSION OF EXAMINER ANSWER
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/Backhean Tiv/Primary Examiner, Art Unit 2459    
                                                                                                                                                                                                    /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.